BY THE COURT:
This matter is before the court on the Appellants’ emergency motion seeking a stay of the district court’s injunction order pending appeal.
On November 19, 1991, the district court issued a temporary restraining order preventing the defendants from repatriating interdicted Haitians. Following a hearing and briefing on December 3, 1991, the district court issued a preliminary injunction enjoining such repatriation. The court found that the plaintiffs had a substantial likelihood of success on the merits of their claims under the First Amendment and Article 33 of the Convention Relating to the Status of Refugees. Following an expedited appeal, this court dissolved the injunction, holding that the plaintiffs had no enforceable claims under Article 33 and that the First Amendment claim did not support the injunctive relief granted.
This court’s mandate issued December 17, 1991, and later that night the district court issued what purports to be another temporary restraining order to enable it to reconsider the plaintiffs’ APA claim. In its order dated December 3, 1991, the court had rejected the plaintiffs’ APA claim. The present “temporary restraining order,” like the previous orders, prevents the defendants from repatriating Haitian interdic-tees located at Guantanamo Bay Naval Base and on Coast Guard vessels in the Caribbean. The district court denied Appellants’ request to stay this order pending appeal.
We must initially decide whether we have jurisdiction. Although a temporary restraining order is not ordinarily appeal-able, where the order has the effect of a preliminary injunction this court has jurisdiction to review the order and is not bound by the district court’s designation of the order. See Sampson v. Murray, 415 U.S. 61, 86-87 n. 58, 94 S.Ct. 937, 951 n. 58, 39 L.Ed.2d 166 (1974); McDougald v. Jenson, 786 F.2d 1465, 1472 (11th Cir.), cert. denied, 479 U.S. 860, 107 S.Ct. 207, 93 L.Ed.2d 137 (1986).
In Connell v. Dulien Steel Products, Inc., 240 F.2d 414 (5th Cir.1957), cert. denied, 356 U.S. 968, 78 S.Ct. 1008, 2 L.Ed.2d 1074 (1958),1 the court cited the practical reasons for not ordinarily allowing an appeal from a temporary restraining order. Temporary restraining orders are usually effective for short periods of time that are too brief to allow appeal; they are usually issued without notice to the nonmoving party, thus allowing the trial judge to hear only one side of the case; and the trial court should have an opportunity to have a full presentation of the facts and law before an order is appealable. Id. at 418.
In this case, these practical constraints are not present. The “temporary restraining order” issued on December 17, 1991, was issued after the district court had heard from all parties. The plaintiffs’ APA claim was included in the complaint before the district court on December 3. The court issued a temporary restraining order on November 19, 1991, in order to consider the plaintiffs’ claims for injunctive relief, including the APA claim. Following a full hearing and briefing on the merits, the district court rejected the plaintiffs’ APA claim and refused to grant injunctive relief on that claim because it concluded that there was no substantial likelihood that the plaintiffs would succeed on the merits of the claim. Haitian Refugee Center, Inc. v. Baker, No. 91-2653-CIV-Atkins (S.D.Fla., filed Dec. 3,1991) (order granting preliminary injunctive relief). The district court has had an opportunity to have full presentation of the merits of this claim. For the foregoing reasons, we conclude that the “temporary restraining order” issued by the district court on December 17, 1991, is in effect a preliminary injunction. We therefore have jurisdiction of the defendants’ appeal from the order issuing that injunction.
The parties briefed the merits of the APA claim in the previous appeal to this *687court, so the court already has the benefit of full briefing on the claim. Having considered the matter, we conclude that there is a strong likelihood that the defendants will prevail on that claim for the reasons stated by the district court in its original Order Granting Preliminary Injunctive Relief dated December 3, 1991. We conclude that the appellants’ motion seeking a stay of that order pending appeal is due to be granted. See Fed.R.App.P. 8.
The temporary restraining order issued by the district court on December 17, 1991, is STAYED and SUSPENDED pending appeal.

. In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.